  Case 21-01007        Doc 8    Filed 01/22/21 Entered 01/22/21 17:51:42             Desc Main
                                   Document    Page 1 of 7



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

                                                      )
In re:                                                )      Chapter 7
PAGLIARO ELECTRIC, INC.                               )
          Debtor.                                     )      Case No. 19-10231-JEB
                                                      )
                                                      )
HAROLD B. MURPHY, AS HE IS THE                        )
CHAPTER 7 TRUSTEE OF THE ESTATE                       )
OF PAGLIARO ELECTRIC, INC.,                           )
          Plaintiff,                                  )
                                                      )
       v.                                             )      Adv. Proc. No.: 21-01007
                                                      )
LEONARD PAGLIARIO, LAUREN                             )
PAGLIARO, ELAINE MOSCHELLA AND                        )
LYNNA VALERA,                                         )
                                                      )
               Defendants,                            )
                                                      )
       And                                            )
                                                      )
BANK OF AMERICA CORP., SANTANDER                      )
HOLDINGS, USA, AND EASTERN                            )
BANKSHARES, INC., F/K/A EASTERN                       )
BANK CORPORATION,                                     )
                                                      )
               Trustee Process Defendant.             )

                          MOTION FOR SPECIAL ATTACHMENT

       Harold B. Murphy, the duly-appointed chapter 7 trustee (the “Trustee” or “Plaintiff”) for

the estate of Pagliaro Electric, Inc. (the “Debtor”), by and through his undersigned counsel, files

this motion (the “Motion”) seeking a special attachment pursuant to Mass. Gen. Laws. c. 233,

sec. 67 with respect to certain real property known as 16 Cliff Road, Swampscott, Massachusetts

(the “Cliff Road Property”) standing in the name of Lauren Pagliaro and Elaine Moschella.
  Case 21-01007          Doc 8   Filed 01/22/21 Entered 01/22/21 17:51:42             Desc Main
                                    Document    Page 2 of 7



       As is set forth in the verified complaint (the “Complaint”) filed concurrently with the

Motion, Leonard Pagliaro (“Leonard”) and Lauren Pagliaro (“Lauren”) fraudulently transferred

the Cliff Road Property to Lauren and her mother Elaine Moschella (“Moschella”) at a time

when the Leonard and Lauren were insolvent, the Debtor, Leonard’s wholly owned company

(the “Debtor”), was insolvent, and Leonard and Lauren were indebted to the Debtor, in an

attempt to shield Leonard’s beneficial interest in the Cliff Road Property from his creditors,

including the Trustee.

       The facts surrounding the transfer of the Cliff Road Property to Lauren and Moschella as

set forth in the Complaint demonstrate that the Trustee is likely to prevail on the merits of his

claims to avoid the transfer of the Cliff Road Property as a fraudulent transfer pursuant to Mass.

Gen. Law Chapter 109A.

       In further support hereof, the Plaintiff relies upon the Affidavit of Kathleen R.

Cruickshank in Support of Plaintiff’s Motion for Special Attachment.

                                        Prayers for Relief

       WHEREFORE, the Plaintiff respectfully requests this Court to issue an order:

       (i)     That a writ of special attachment issue, substantially in the form attached hereto

               as Exhibit A, on the parcel described in a deed recorded at Book 36871 Page 393

               of the Southern Essex Registry of Deeds, a copy of which is attached to the writ

               of special attachment and described as:

               “The land with the buildings thereon shown as Lot 39 on “Plan of Land Showing
               Lots No. 30-40 inc. et al. Gale Estate situated in Swampscott, Massachusetts
               March 4, 1946” which plan is recorded with Essex South Registry of Deeds in
               Book 3450, Page 223. Said Lot 39 is bounded as follows:
               SOUTHWESTERLY Southerly and Southeasterly by a curved line on Cliff Road,
               Seventy-four and 78/100 (74.78) feet; again
               SOUTHEASTERLY by Cliff Road, eighty (80) feet; again




                                                  2
  Case 21-01007      Doc 8     Filed 01/22/21 Entered 01/22/21 17:51:42            Desc Main
                                  Document    Page 3 of 7



              SOUTHWESTERLY by Lot 40, we shown on said plan, one hundred fifty-five
              and 62/100 (155.62) feet;
              NORTHWESTERLY by land of J. Edson Andrews in three courses, twenty (20)
              feet; fifty-nine and 89/100 (59.89) feet; and thirteen and 67/100 (13.67) feet;
              NORTHEASTERLY by Lots 36, 37, and 38, as shown on said plan, two hundred
              one and 39/100 (201.39) feet; and again
              SOUTHEASTERLY twenty and 44/100 (20.44) by Lot 33, as shown on said
              plan.”

       (ii)   Granting to the Plaintiff such other and further relief as this Court may deem

              necessary and proper in the circumstances.

                                                    Respectfully Submitted,

                                                    HAROLD B. MURPHY,
                                                    Chapter 7 Trustee of Pagliaro Electric, Inc.
                                                    By his attorneys,

                                                    /s/ Kathleen R. Cruickshank
                                                    Kathleen R. Cruickshank (BBO #550675)
                                                    MURPHY & KING
                                                    Professional Corporation
                                                    One Beacon Street
                                                    Boston, MA 02108
                                                    (617) 423-0400
Dated: January 22, 2021
791159-v1




                                               3
  Case 21-01007       Doc 8     Filed 01/22/21 Entered 01/22/21 17:51:42           Desc Main
                                   Document    Page 4 of 7



                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS
                                EASTERN DIVISION

                                          )
In re:                                    )                 Chapter 7
PAGLIARO ELECTRIC, INC.                   )
            Debtor.                       )                 Case No. 19-10231-JEB
                                          )
                                          )
HAROLD B. MURPHY, AS HE IS THE            )
CHAPTER 7 TRUSTEE OF THE ESTATE           )
OF PAGLIARO ELECTRIC, INC.,               )
            Plaintiff,                    )
                                          )
       v.                                 )                 Adv. Proc. No.: 21-01007
                                          )
LEONARD PAGLIARIO, LAUREN                 )
PAGLIARO, ELAINE MOSCHELLA AND            )
LYNNA VALERA,                             )
                                          )
            Defendants,                   )
                                          )
       And                                )
                                          )
BANK OF AMERICA CORP., SANTANDER )
HOLDINGS, USA, INC. AND EASTERN           )
BANKSHARES, INC. F/K/A EASTERN BANK )
CORPORATION,                              )
                                          )
            Trustee Process Defendants    )
__________________________________________)

                            WRIT OF SPECIAL ATTACHMENT

       To the Sheriffs of the several counties of the Commonwealth of Massachusetts or their
deputies, as process servers appointed by the Court:

        In an adversary proceeding filed in this Court on January 22, 2021, in which the Plaintiff
is Harold B. Murphy (the “Trustee”), the Trustee of the Chapter 7 Estate of Pagliaro Electric,
Inc. (the “Debtor”), whose attorney is Harold B. Murphy of Murphy & King, Professional
Corporation, and the Defendants include Lauren Pagliaro and Elaine Moschella of 16 Cliff Road,
Swampscott, Massachusetts, we command you to attach all right, title, and interest in the real
estate owned by the Defendant, Lauren Pagliaro and Elaine Moschella, located at 16 Cliff Road,
Swampscott, Massachusetts, Essex County, to the value of $550,000, and make due return of this
writ with your doings thereon into said Court.
  Case 21-01007        Doc 8    Filed 01/22/21 Entered 01/22/21 17:51:42         Desc Main
                                   Document    Page 5 of 7



      The property is more fully described in a deed described in a deed recorded at Book
36871 Page 393 of the Southern Essex Registry of Deeds, a copy of which is attached hereto as
Exhibit “1” and described as:

                “The land with the buildings thereon shown as Lot 39 on “Plan of Land Showing
                Lots No. 30-40 inc. et al. Gale Estate situated in Swampscott, Massachusetts
                March 4, 1946” which plan is recorded with Essex South Registry of Deeds in
                Book 3450, Page 223. Said Lot 39 is bounded as follows:
                SOUTHWESTERLY Southerly and Southeasterly by a curved line on Cliff Road,
                Seventy-four and 78/100 (74.78) feet; again
                SOUTHEASTERLY by Cliff Road, eighty (80) feet; again
                SOUTHWESTERLY by Lot 40, we shown on said plan, one hundred fifty-five
                and 62/100 (155.62) feet;
                NORTHWESTERLY by land of J. Edson Andrews in three courses, twenty (20)
                feet; fifty-nine and 89/100 (59.89) feet; and thirteen and 67/100 (13.67) feet;
                NORTHEASTERLY by Lots 36, 37, and 38, as shown on said plan, two hundred
                one and 39/100 (201.39) feet; and again
                SOUTHEASTERLY twenty and 44/100 (20.44) by Lot 33, as shown on said
                plan.”

       This special attachment was approved on ____________________ by the Honorable
Janet E. Bostwick, United States Bankruptcy Judge, in the amount of $550,000.

         Dated at ________________ this ____ day of _______________________, 2021.

         SEAL                               MARY P. SHARON, CLERK OF COURT

                                     By:    ___________________________________
                                            ______________________, Deputy Clerk
791368
              Case 21-01007      Doc 8     Filed 01/22/21 Entered 01/22/21 17:51:42                   Desc Main
                                              Document    Page 6 of 7
.ti~                                                                                 i i i iui i i i ~i i i i i i i i i i i i i i
                                                                                     SO ,ESSEX #295 Bk ,36871 Pg:393
                                                                                    07/18/2018 12:53 DEED P9 1/2




                                                   EXHIBIT 1


                                                      QUITCLAIM DEED


                        We, Leonard Pagliaro and Lauren Pagliaro, husband and wife, of Essex County,
                Massachusetts, for nominal consideration paid, hereby grant to Lauren D. Pagliaro, a
                married woman, and Elaine M. Moschella, an unmarried woman, as tenants in common,
                of 16 Cliff Road, Swampscott, Massachusetts

                with Quitclainn Covenants

        v~      The land with the buildings thereon shown as Lot 39 on "Plan of Land Showing Lots No.
                30-40 inc. et al. Gale Estate situated in Swampscott, Massachusetts March 4, 1946"
                which plan is recorded with Estic;x Sc~uCh Registry <.~f Deeds in Rook 3450, Page 223.
        ~       Said Lot 39 is bounded as follows:

                SOUTHWESTERLY            Southerly and Southeasterly by a curved line on Cliff Road,
       ~                                 Seventy-tour and 78/100 (74.78)feet; again

                SOUTII~AST~RLY           by Cliff Road, eighty(80) feet; again

                SOUTHWESTERLY            by Lot 40, we shown on said plan, one hundred fifty-five and
                                         62/100(155.62)feet;
       ~9
                NORTHWESTERLY           by land of J. Edson Andrews in Three courses, twenty (20)feet;
                                       fifty-nine and 89/100(59.89)feet; and thirteen and 67/100
                                       (13.67)feet;

       ~        NORTHEASTERLY          by Lots 36, 37, and 38, as shown on said plan, two hundred oane
       ~                               and 39/100(201.39) feet; and again

       .~'      SOUTHEASTERLY          twenty and 44/100(20.44) by Lot 33, as shown on said plan.

                except from the foregoing, so much ofthe premises conveyed by deed recorded in said
       c~..     Deeds in Book 3792, Page 41. Together with an easement for travel in common with
                ethers in and over ways, streets, and roads shown nn said plan, and on plan recorded with
                Essex South Registry of Deeds, Book of Plans 74, Plan 66.

                Containing Eighteen thousand One Hundred Fifty-three (18,153) square feet, more or
                less.




~x is:~
Case 21-01007       Doc 8      Filed 01/22/21 Entered 01/22/21 17:51:42                 Desc Main
                                  Document    Page 7 of 7




  Said premises are subject to restrictions as contained in Deed of J. Edson Andrews, el ux
  to J.F. Downie Smith, et ux, as recorded in said Registry of Deeds, Book 3285, Page 158,
  in so far as restrictions are in force and applicable.

  Also subject to such restrictions as outlined in Deed from J. Edson Andrews, et ux to
  Norman B. Cleveland and Virginia Cleveland dated Apri15, 1946 and recorded with said
  Deeds in Book 3452, Page 397, in so far as the same are in force and applicaUle.

  For our title see deed recorded in Book 35936,.Page 21~,.


  Executed as a sealed instrument this / 3~' day of July, 2018.

                                                           ~:a
                                                      eonard Pa~(~aro
                                              C%'`



                                                     Lauren Pagliar


                       COMMONWEALTH OF MASSACHUSETTS

  Essex County,ss

           On this 13~ day of July, 20l $, before me, the undersigned notary public,
  personally appeared Leonard Pagliaro and Lauren Pa~liaro, pxoved to me through
  satisfactory evidence of identification, which were               ~~~~5 ~ i ~e~c.~~S'            ,
  to be the persons whose names           are    signed on the preceding document, and acknowledge d
  to me that they signed it voluntarily t'or its stated purpose, and sware or affirmed to zne
  that all statements made herein concerning marital status and occupancy are true,
  accurate and complete.` ~e`~~~gc~~oaoaoa000~coagg
                                     o oQooSOP,6~Q~Q
                          i   ~ O 55lOW EXPO O~
                               0`4` ~~2o9Fs 6o ~nt
                         1UJ~~
                            o ~A,

                        a ~o ~ y ct'Y7N~,~ ~, or ~ Notary P blic:  glas A. Johnson
                        s~ o ~~~~~ ~~        Uo v~ My co missia expires: 6/19/2020
                         ,i
                         ~     °o o~rnav~osy~~
